Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, the phrase " preferably less than 10 mm and most preferably less than 5 mm” and ” preferably less than 10mm and most preferably less than 5mm " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and furthermore it is indefinite since it does not provide a positively claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borinato, EP1586416 in view of Lehman, CN102712072.
Regarding claim 1, Borinato discloses a rotating shaft balancer adapted to balancing a rotating motion of the rotating abrading member or members (portion 18 , Fig 1), the shaft balancer comprising a protruding balancing element (Fig 2); a housing adapted to prevent abrading debris from spreading to the surrounding environment (housing 2, Fig 1), which housing, comprises recessed spaces (Fig 1); a spindle bearing chamber(chamber defined by interior wall of element 17, Fig 1), which houses at least a part of the protruding balance element or balancing elements of the shaft balancer and which spindle bearing chamber (Fig 1), is defined by a spindle bearing chamber wall (inner wall of element 17, Fig 1); at least one suction chamber defined by an inner suction chamber wall and an outer suction chamber wall (suction chamber defined by outer wall of element 17 and inner wall of housing 2, Fig 1), the at least one suction chamber adapted to controllably collect and extract abrading debris (operation of suction chamber by an exhaust tube 45 and a fan, Fig 1 ), and which housing, has a clearance between the rotating abrading members and the housing (Fig 1), wherein the housing comprises at least two conduits extending from the spindle bearing chamber wall to the inner suction chamber wall (openings 17f, Fig 1), the conduits adapted for cooling the spindle bearing by conveying air between the spindle bearing chamber and the at least one suction chamber.  (conduits are capable of conveying air between spindle bearing chamber and the at least one suction chamber for cooling effect)
However, Borinato does not disclose a spindle attached to the shaft balancer via a spindle bearing, to which , the rotating abrading member or members are releasably attached with a fixing or fixings.
Lehman teaches shaft element 118 with a balancer portions with a bearing 126 and a spindle 132 attached to the shaft element which an abrading member is fixed to. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spindle configuration disclosed by Borinato to have further incorporated a spindle attached to the shaft balancer via a spindle bearing, to which, the rotating 
Regarding claim 2, Borinato in view of Lehman discloses each and every limitation set forth in claim 1. Furthermore, Borinato discloses the spindle bearing chamber is a circular at a center of the housing and the suction chamber is toroidal recess at an outer periphery of the housing.  (Fig 1)
Regarding claim 3, Borinato in view of Lehman discloses each and every limitation set forth in claim 1. Furthermore, Borinato discloses there are two or four conduits, such that, their openings are circumferentially equidistant from each other at the spindle bearing chamber wall and the inner suction chamber wall.  (plurality of conduits 17f, Fig 2)
Regarding claim 5, Borinato in view of Lehman discloses each and every limitation set forth in claim 1. Furthermore, Borinato discloses the suction chamber comprises at least one suction conduit adapted to be connected to suction pressure for extracting abrading debris from the suction chamber.  (paragraph 0026)
Regarding claim 6, Borinato in view of Lehman discloses each and every limitation set forth in claim 1. Furthermore, Borinato discloses the conduits extend from the spindle bearing chamber wall to the inner suction chamber wall along a straight path. (Fig 1)
Regarding claim 7, Borinato in view of Lehman discloses each and every limitation set forth in claim 1. However, Borinato in view of Lehman does not disclose the clearance between the housing and the rotating abrading members is less than 25mm, preferably less than 10 mm and most preferably less than 5 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further incorporated  a clearance between the housing and the rotating abrading members is less than 25mm, preferably less than 10 mm and most preferably less than 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
Regarding claim 8, Borinato in view of Lehman discloses each and every limitation set forth in claim 1. However, Borinato in view of Lehman does not disclose a smallest measured clearance between the protruding balancing element of the shaft balance and the spindle bearing chamber wall is less than 25 mm, preferably less than 10mm and most preferably less than 5mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further incorporated  a smallest measured clearance between the protruding balancing element of the shaft balance and the spindle bearing chamber wall is less than 25 mm, preferably less than 10mm and most preferably less than 5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would optimize the amount the suction for increase debris removal efficiency. 
Regarding claim 9, Borinato in view of Lehman discloses each and every limitation set forth in claim 1. Furthermore, Borinato discloses the abrading apparatus is a random orbital sander. (Fig 1)
Regarding claim 10, Borinato in view of Lehman discloses each and every limitation set forth in claim 1. Furthermore, Borinato in view of Lehman would be capable of  incorporating the spindle bearing chamber housed in at least a part of the spindle bearing and the spindle.  (Fig 1 of Borinato)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borinato, EP1586416.
Regarding claims 11 and 12 , Borinato discloses rotating a shaft balancer within a spindle bearing chamber (shaft balancer 18 with the chamber defined by inner portion of element 17, Fig 1), such that an overpressure is formed in front of a protruding balancer element of the rotating shaft balancer with respect to a rotational direction of the shaft balancer and an underpressure is formed behind the protruding balancer element of the rotating shaft balancer with respect to the rotational direction of the shaft balancer (by means of rotation of portion 18b, Fig 1); conveying air heated by the spindle bearing from the spindle bearing chamber to a suction chamber as the overpressure in front of the protruding balancer element of the rotating shaft balancer in front of the protruding balancer element of the rotating shaft balancer is discharged from the spindle bearing chamber via a conduit into the suction chamber (by means of suction portion 45 and channels 17f, Fig 1); and conveying cool air from the suction chamber into the spindle bearing chamber as the underpressure behind the protruding balancer element of the rotating shaft balancer draws in air from the suction chamber via a conduit to the spindle bearing chamber and conveying air away from the suction chamber by way of suction pressure connected to the suction chamber. (by means of suction portion 45 and channels 17f, Fig 1)
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During prosecution of the claimed invention the limitations “at least one of the conduits constitutes a channel which is open towards the rotating abrading members” fails to render the claimed invention obvious or anticipated.  For instance, EP… discloses a spindle bearing chamber defined by inner portion element 17 wherein suction channels 17f provide air movement through suction of fan associated with element 45. However, ‘fails to disclose “at least one of the conduits constitutes a channel which is open towards the rotating abrading members”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated .Therefore for the reasons above the claim .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723